131 U.S. 396 (1888)
LIST
v.
PENNSYLVANIA.
No. 984.
Supreme Court of United States.
Decided December 10, 1888.
ERROR TO THE SUPREME COURT OF THE STATE OF PENNSYLVANIA.
Mr. W.P. Potter for plaintiff in error.
Mr. W.D. Porter for defendant in error.
PER CURIAM:
The death of George B. List, the plaintiff in error in this cause, having been suggested in a communication from counsel for defendant in error to the clerk, and it appearing to the court that this is a criminal case, it is considered by the court that this cause has abated. Therefore, it is ordered and adjudged by the court that the writ of error in this cause be, and the same is hereby,
Dismissed.